Citation Nr: 0932027	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  07-15 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for syphilis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1974 to 
September 1977.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO).


FINDING OF FACT

There is not competent evidence linking any current 
disability and syphilis treated in service.  


CONCLUSION OF LAW

Any current symptoms of syphilis were not incurred in 
service, nor may they be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic; continuity is also required 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must 
find medical evidence that the Veteran currently suffers from 
a disability, medical evidence (or, in certain circumstances, 
lay evidence) of an in service incurrence or aggravation of 
that disability, and medical evidence of a nexus between the 
present disability and the disability claimed in service.  
Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 
C.F.R. § 3.303(a)).  

In this case, the Veteran is seeking service connection for 
syphilis.  Specifically, the Veteran claims that he has 
residual disability from the syphilis for which he was 
treated in service.  A grant of service connection is not 
warranted, however, as there is no nexus between any current 
condition and the episodes noted in his service treatment 
records.  

The Veteran's service treatment records reveal that he first 
contracted syphilis in July 1975.  Three months later in 
October 1975, the Veteran was again treated for a sexually 
transmitted disease.  One record shows that the Veteran was 
diagnosed with gonococcus, while another from a few days 
later reflects diagnoses of both gonococcus and primary 
syphilis.  It is unclear whether the Veteran was suffering 
from one, the other or both.  What is clear is that both 
diseases were referred to as acute and were treated with 
antibiotics for a week.  After a May 1977 VDRL was noted as 
reactive, the Veteran again received antibiotics.  His July 
1977 physical for release from active duty made note of this 
treatment, and a subsequent VDRL was nonreactive.  

The Veteran had no further treatment for syphilis until 
August 2005.  The Veteran received treatment at that time 
from the Central Alabama Veterans Health Care System, when 
the possibility of the presence of neurosyphilis was 
contemplated.  The Veteran, however, refused the apparently 
definitive test (a lumbar puncture), and he was simply 
prescribed antibiotics.  The Veteran did not report suffering 
from any other sexually transmitted diseases between his 1975 
discharge and 2005.  

The Board cannot find that the Veteran's syphilis is service 
connected, as no nexus has been established between any 
current condition and his contraction of the disease while in 
service.  While the Board will accept the Veteran's 
contentions as to his symptoms, the Veteran is not competent 
to testify as to the etiology of current complaints.  To the 
extent that the Veteran is testifying as to the diagnosis and 
causation of his syphilis, the Board finds that he is not 
competent to do so and will not consider his testimony for 
these purposes.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

In support of his claim, the Veteran submitted information 
regarding inaccuracies of the VDRL test.  This test was used 
in service to determine whether he was suffering from a 
sexually transmitted disease.  It was his belief that since 
this flawed test was used, it casts reasonable doubt onto 
whether the RO's decision was correct.  

In this case, the Veteran's belief about the evidence he 
submitted and the reasonable doubt that it could create are 
misplaced.  The Veteran's use of "reasonable doubt" refers 
to 38 U.S.C. § 5107(b) which mandates that if there is a 
relative balance between positive and negative evidence 
regarding a Veteran's claim, then the Board is to give the 
Veteran the benefit of the doubt.  The Veteran believes that 
his submission of internet research on syphilis and how it is 
tested for is enough to swing the evidentiary pendulum if not 
to his side, then at least close enough to the center so as 
to balance the two.  The Board finds, however, that despite 
his submission, the great weight of the record is against the 
Veteran's argument.  Even if the Board were to accept his 
claim, there is still a thirty year gap between the Veteran's 
last report of syphilis and any current complaints.  The 
Board may consider the length of the period following service 
where the Veteran did not report the symptoms being 
complained of in the present issue.  Maxson v. Gober, 230 
F.3d 1130, 1133 (Fed. Cir. 2000).  This three decade lag 
without symptoms indicates that the two diseases are not 
connected, and no competent evidence links the two.  

In summary, the Veteran's current complaints were not present 
for years following his active duty separation, and are not 
causally related to active service.  Accordingly, the Board 
finds that any current symptoms were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Here, the VCAA duty to notify was satisfied by way of two 
letters sent to the Veteran in March 2006 - prior to the 
initial RO decision in this matter - that fully addressed the 
notice elements.  These letters informed the Veteran of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The 
second of the two letters satisfied the heightened 
requirements of the Dingess case.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006) (holding that the notice requirement 
of the VCAA applies to all five elements of a service 
connection claim).  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the RO obtained the Veteran's service treatment records 
and many records of his post service VA treatment.  The Board 
notes that the evidence which is already of record is 
adequate to allow resolution of the appeal.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In its August 2009 brief to the Board, the Veteran's 
representative asked the Board to remand the case for a VA 
examination.  The Board may order an examination when the 
record shows that the Veteran has a current disability, 
indicates that this disability may be associated with the 
Veteran's active service, and does not contain sufficient 
evidence for the Board to make a decision on the issue.  
38 U.S.C.A. § 5103A(d)(2).  If the record indicates that 
there may be a nexus between the current disability and any 
service related incident, then the Board may order an RO to 
have a claimant examined.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  In this case, however, there is no 
indication of a possible nexus between the Veteran's in-
service and post-service bouts with syphilis.  Nowhere in the 
records is it medically suggested that the two episodes of 
the disease are connected.  Without such a nexus, the Board 
may consider the medical records already in the file without 
requiring a VA examination.

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result 
in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER

Service connection for syphilis is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


